 



EXHIBIT 10.23
1993 KELLOGG EMPLOYEE STOCK OWNERSHIP PLAN
ARTICLE I
Purpose
The purpose of this 1993 Kellogg Employee Stock Ownership Plan (the “Plan”) is
to enable Kellogg Company (the “Company”) to offer employees of the Company and
Designated Subsidiaries (defined below) who are not eligible to participate in
the Company’s Key Employee Long Term Incentive Plan stock options to purchase
shares of Company Common Stock (defined below) or other incentive awards,
thereby attracting, retaining and rewarding such employees, and strengthening
the mutuality of interests between employees and the Company’s stockholders. The
Plan is intended as a means by which such employees can enlarge their
proprietary interest in the Company, thereby encouraging the judgment,
initiative and efforts of such employees for the successful conduct of the
Company’s business.
ARTICLE II
Definitions
For purposes of this Plan, the following terms shall have the following
meanings:
2.1 “Administrative Committee” shall mean the Administrative Committee of the
Company consisting of two or more officers or executives (who may be
non-officers) of the Company appointed by the Chief Executive Officer of the
Company, none of whom shall be eligible to receive any Award pursuant to this
Plan.
2.2 “Award” shall mean any award under this Plan of any Stock Option or Other
Incentive Award.
2.3 “Board” shall mean the Board of Directors of the Company.
2.4 “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
regulations and rules thereunder.
2.5 “Committee” shall mean the Compensation Committee of the Board of Directors
of the Company consisting of two or more directors of the Company, none of whom
shall be eligible to receive any Award pursuant to this Plan.
2.6 “Common Stock” or “Stock” means the Common Stock, $0.25 par value per share,
of the Company.
2.7 “Designated Subsidiary” shall mean one of such subsidiaries of the Company,
fifty percent (50%) or more of the voting capital stock of which is owned,
directly or indirectly, by the Company, which is specifically designated from
time to time by the Committee or the Board.
2.8 “Disability” shall mean Total Disability as defined in the Company’s Long
Term Disability Plan.
2.9 “Fair Market Value” of a share of Common Stock means, with respect to any
date, the officially quoted closing price of the Common Stock on the New York
Stock Exchange—Composite Transactions Tape on such date, provided that if there
shall be no sales of shares reported on such date, the Fair Market Value of a
share of Common Stock on such date shall be deemed to be the officially quoted
closing price of the Common Stock on such Composite Tape for the last preceding
date on which sales of shares were reported.
2.10 “Non-Qualified Stock Option” shall mean any Stock Option which does not
comply with the requirements of Section 422 of the Code, or any successor
provision.

1



--------------------------------------------------------------------------------



 



2.11 “Other Incentive Award” shall mean an Award under Article 7 of this Plan
that is valued in whole or in part by reference to, or is payable in or
otherwise based on, Common Stock or an Award based on Company and/or subsidiary
performance including, without limitation, bonus stock, performance shares,
performance units or stock appreciation rights.
2.12 “Participant” shall mean an employee to whom an Award has been made
pursuant to this Plan.
2.13 “Retirement” shall mean termination of employment by an employee who is at
least 55 years of age after at least 5 years of employment by the Company and/or
a Designated Subsidiary.
2.14 “Stock Option” or “Option” shall mean any option to purchase shares of
Common Stock granted pursuant to Article 6.
2.15 “Termination of employment” shall mean a termination of service for reasons
other than a military or personal leave of absence granted by the Company.
2.16 “Withholding Election” shall have the meaning set forth in Section 10.4.
ARTICLE III
ADMINISTRATION
3.1 The Committee. The Plan shall be administered and interpreted by the
Committee and/or the Administrative Committee, as provided for by the following
sentence. The Committee may delegate some or all of its powers and authority
hereunder to the Administrative Committee, as the Committee may from time to
time deem appropriate, consistent with the requirements of the Delaware General
Corporation Law. With respect to matters so delegated hereunder to the
Administrative Committee, the term “Committee” as used herein shall be deemed to
mean the Administrative Committee.
3.2 Awards. The Committee shall have full authority to grant, pursuant to the
terms of this Plan, to employees eligible under Article 5: (i) Stock Options,
and (ii) Other Incentive Awards. In particular, the Committee shall have the
authority:
(a) to select the eligible employees of the Company to whom Stock Options and
Other Incentive Awards may from time to time be granted hereunder;
(b) to determine whether and to what extent Stock Options and Other Incentive
Awards, or any combination thereof, are to be granted hereunder to one or more
eligible employees;
(c) to determine the number of shares of Common Stock, if any, to be covered by
each such Award granted hereunder;
(d) to determine the terms and conditions, not inconsistent with the terms of
this Plan, of any Award granted hereunder (including, but not limited to, the
share price, any restriction or limitation, any vesting schedule or acceleration
thereof, or any forfeiture restrictions or waiver thereof, regarding any Stock
Option or Other Incentive Award and the shares of Common Stock relating thereto,
based on such factors as the Committee shall determine, in its sole discretion);
(e) to determine whether, to what extent and under what circumstances grants of
Options and Other Incentive Awards under this Plan are to operate on a tandem
basis and/or in conjunction with or apart from other cash awards made by the
Company outside of this Plan;
(f) to determine whether and under what circumstances an Award may be settled in
cash or Common Stock under Subsection 6.3(j);
(g) to determine whether, to what extent and under what circumstances Common
Stock and other amounts payable with respect to an Award under this Plan shall
be deferred either automatically or at the election of the Participant;
(h) to authorize foreign Designated Subsidiaries to adopt plans as provided in
Section 5.2 hereof; and

2



--------------------------------------------------------------------------------



 



(i) to determine the terms and conditions of Awards for, and to make such
adjustments or modifications to Awards to, Participants working outside the
United States as are necessary and advisable to fulfill the purposes of this
Plan.
3.3 Guidelines. The Committee shall have the authority (a) to adopt, alter and
repeal such administrative rules, guidelines and practices governing this Plan
(“Guidelines”) as it shall, from time to time, deem advisable; (b) to interpret
the terms and provisions of this Plan, the Guidelines and any Award issued under
this Plan (and any agreements relating thereto); and (c) to otherwise supervise
the administration of this Plan. The Guidelines may specify such additional
terms and conditions applicable to Awards under this Plan which the Committee in
its discretion determines to be appropriate and not inconsistent with the terms
of this Plan, including such terms and conditions as it may deem necessary or
desirable to make available tax or other benefits of the laws of any foreign
jurisdiction to Participants who are subject to such laws or to the Company or
any of its Designated Subsidiaries. The Committee may correct any defect, supply
any omission or reconcile any inconsistency in this Plan or in any Award granted
in the manner and to the extent it shall deem necessary to carry this Plan into
effect. Notwithstanding the foregoing, except as permitted by Section 8.1 and
the Plan provisions referred to therein, no action of the Committee under this
Section 3.3 shall impair the rights of any Participant with respect to any
outstanding Award without the Participant’s consent.
3.4 Decisions Final. Any decision, interpretation or other action made or taken
in good faith by the Committee arising out of or in connection with the Plan
shall be final, binding and conclusive on the Company and all employees and
their respective heirs, executors, administrators, successors and assigns.
Determinations by the Committee under this Plan, including without limitation
determinations of employee eligibility, the form, amount and timing of Awards,
the terms and provisions of Awards, and the agreements evidencing Awards, need
not be uniform and may be made selectively among eligible employees who receive
or are eligible to receive Awards hereunder, whether or not such eligible
employees are similarly situated.
ARTICLE IV
SHARE LIMITATION
4.1 Shares. The maximum aggregate number of shares of Common Stock which may be
issued under this Plan shall not exceed six million (6,000,000) shares (subject
to any increase or decrease pursuant to Section 4.2) which may be either
authorized and unissued Common Stock or issued Common Stock reacquired by the
Company or both. If any Option or Other Incentive Award granted under this Plan
shall expire, terminate, be forfeited or be canceled for any reason without
having been exercised in full, the number of unpurchased shares thereunder shall
again be available for the purposes of the Plan; provided, however, that if such
expired, terminated, forfeited or canceled Option or Other Incentive Award shall
have been issued in conjunction with another Award, none of such unpurchased
shares thereunder shall again become available for purposes of this Plan to the
extent that the related Award granted under this Plan is exercised. If an Option
is exercised using Common Stock already owned by the Participant who is
exercising the Option, the number of shares that shall be treated as issued
under the Plan shall be (i) the number of shares issued minus (ii) the number of
shares exchanged in satisfaction of the Option Price, and the number of shares
so exchanged shall be added to the total number of shares of Common Stock
available under the Plan. Further, if any shares of Common Stock granted
hereunder are forfeited or such Award otherwise terminates without the delivery
of such shares upon the lapse of restrictions, the shares subject to such grant,
to the extent of such forfeiture or termination, shall again be available under
this Plan.
4.2 Changes. In the event of any merger, reorganization, consolidation,
recapitalization, dividend (other than a dividend or its equivalent which is
credited to a Plan Participant or a regular cash dividend), stock split,
issuance of warrants, rights or convertible securities or other material change
in corporate structure affecting the Common Stock, such substitution or
adjustment shall be made in the maximum aggregate number of shares which may be
issued under this Plan, in the number and option price of shares subject to
outstanding Options granted under this Plan, and in the number of shares subject
to other outstanding Awards granted under this Plan, as may be determined to be
appropriate by the Committee, in its sole discretion, provided that the number
of shares subject to any Award shall always be a whole number.

3



--------------------------------------------------------------------------------



 



4.3 Grant Date. The date of grant of an Award under this Plan shall be the date
on which the Committee grants the Award or such later date as is specified in
advance by the Committee.
ARTICLE V
ELIGIBILITY
5.1 Eligible Employees. Employees of the Company and its Designated
Subsidiaries, who (a) are neither an officer nor a director of the Company, and
(b) are not eligible to participate in the Company’s Key Employee Long Term
Incentive Plan or any subsequent or successor plan intended to provide similar
benefits, are eligible to be granted Options and other Awards under this Plan.
Eligibility under this Plan shall be determined by the Committee in its sole
discretion.
5.2 Foreign Equity Incentive Plans. The Committee may from time to time
authorize any foreign Designated Subsidiary to adopt a plan for granting Awards
(a “Foreign Equity Incentive Plan”). All awards granted under such Foreign
Equity Incentive Plans shall be treated as Awards under this Plan and must have
the prior approval of the Committee. Such Foreign Equity Incentive Plans shall
have such terms and provisions as the Committee permits not inconsistent with
the provisions of this Plan and which may be more restrictive than those
contained herein. Awards granted under such Foreign Equity Incentive Plans shall
be governed by the terms of this Plan except to the extent that the provisions
of the Foreign Equity Incentive Plans are more restrictive than the terms of
this Plan, in which case such terms of the Foreign Equity Incentive Plans shall
control. This Plan shall be deemed to include any such authorized Foreign Equity
Incentive Plans, which together with this Plan shall constitute one Plan.
ARTICLE VI
STOCK OPTIONS
6.1 Options. Stock Options may be granted alone or in addition to other Awards
granted under this Plan. Each Stock Option granted under this Plan shall be a
Non-Qualified Stock Option.
6.2 Grants. The Committee shall have the authority to grant to any Participant
one or more Non-Qualified Stock Options.
6.3 Terms of Options. Stock Options granted under this Plan shall be subject to
the following terms and conditions and shall be in such form and contain such
additional terms and conditions, not inconsistent with the terms of this Plan,
as the Committee shall deem desirable:
(a) Option Price. The option price per share of Common Stock purchasable under a
Stock Option shall be determined by the Committee on or before the date of grant
but shall be not less than 100% of the Fair Market Value of the Common Stock on
the date of grant.
(b) Option Term. The term of each Stock Option shall be fixed by the Committee,
but no Stock Option shall be exercisable more than ten years and one day after
the date the Option is granted.
(c) Exercisability. Stock Options shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Committee at
grant; provided, however, that the Committee may waive such installment exercise
provisions at any time at or after grant in whole or in part, based on such
factors as the Committee shall determine, in its sole discretion. The Committee
may limit the number of times that Participants may exercise their Options in
any calendar year or other relevant period.
(d) Method of Exercise. Subject to whatever installment exercise and waiting
period provisions apply under subsection (c) above, Stock Options may be
exercised in whole or in part at any time during the option term, by giving
written notice of exercise to the Company specifying the number of shares to be
purchased. Such notice shall be accompanied by payment in full of the purchase
price in such form as the Committee may accept. At or after grant, the
Committee, in its sole discretion, may permit payment in full or in part of the
option price in the form of Common Stock duly owned by the Participant (and for

4



--------------------------------------------------------------------------------



 



which the Participant has good title free and clear of any liens and
encumbrances) based on the Fair Market Value of the Stock on the date of
exercise as determined by the Committee. No shares of Stock shall be issued
under any Stock Option until payment therefor, as provided herein, has been
made. A Participant shall generally have the rights to dividends or other rights
of a stockholder with respect to shares subject to the Option only when the
Participant has given written notice of exercise, has paid for such shares as
provided herein, and, if requested, has given the representation described in
Section 10.1 hereof. A Participant may exercise a Stock Option with respect to
such minimum number of shares or such minimum percentage of each Stock Option
Award as may be determined from time to time by the Committee, but a Participant
must exercise the Stock Option in full shares of Common Stock and no fractional
shares shall be issued as a result of exercising an Option.
(e) Non-Transferability of Options. Except as provided in Section 10.5 hereof,
no Stock Option shall be transferable by the Participant otherwise than by will
or by the laws of descent and distribution, and all Stock Options shall be
exercisable, during the Participant’s lifetime, only by the Participant.
(f) Termination by Death. If a Participant’s employment by the Company or a
Designated Subsidiary terminates by reason of death, any Stock Option held by
such Participant may terminate, become fully vested or continue to vest as
determined by the Committee in the Option Agreement and may thereafter (if not
terminated) be exercised by the legal representative of the estate for a period
following the date of such death to the extent so specified.
(g) Termination by Reason of Disability. If a Participant’s employment by the
Company or a Designated Subsidiary terminates by reason of Disability, any Stock
Option held by such Participant may terminate, become fully vested or continue
to vest as determined by the Committee in the Option Agreement and may
thereafter (if not terminated) be exercised by the Participant for a period
following the date of such termination of employment to the extent so specified;
provided, however, that, if the Participant dies within the exercise period
described in the preceding sentence, any unexercised Stock Option held by such
Participant may thereafter be exercisable, to the extent to which it was
exercisable at the time of death, for a period determined at grant by the
Committee.
(h) Termination by Reason of Retirement. If a Participant’s employment by the
Company or a Designated Subsidiary terminates by reason of Retirement, any Stock
Option held by such Participant may terminate, become fully vested or continue
to vest as determined by the Committee in the Option Agreement and may
thereafter (if not terminated) be exercised by the Participant for a period
following the date of such termination of employment to the extent so specified;
provided, however, that, if the Participant dies within the exercise period
described in the preceding sentence, any unexercised Stock Option held by such
Participant may thereafter be exercisable, to the extent to which it was
exercisable at the time of death, for a period determined at grant by the
Committee.
(i) Other Termination. Subject to the applicable provisions of the Award
agreement and this Article 6, if a Participant’s employment by the Company
terminates for any reason other than death, Disability or Retirement, any Stock
Options held by such participant shall thereupon terminate, vest, continue to
vest, or remain exercisable for a fixed period in accordance with the terms and
conditions established by the Committee in the Option Agreement or as the
Committee may determine thereafter.
(j) Buy Out of Options. The Committee shall have the right, at any time, in its
sole discretion and without the consent of the Award holder, to buy out any
Option previously granted based on such terms and conditions as the Committee
shall establish and communicate to the Participant at the time that such offer
is made. In no event shall the Company be required to deliver a fractional share
of Common Stock in satisfaction of this buyout provision. Payments of any such
buyout amounts shall be made net of any applicable foreign, federal (including
FICA), state and local withholding taxes.
(k) Agreement. Each Stock Option Award shall be evidenced by, and subject to the
terms of, a Stock Option agreement executed by the Company and the Participant.

5



--------------------------------------------------------------------------------



 



ARTICLE VII
OTHER INCENTIVE AWARDS
7.1 Other Incentive Awards. If deemed necessary or desirable by the Committee,
in its sole discretion, in order to comply with, or obtain approval,
qualification or exemption under, any applicable tax or other laws of any
foreign jurisdiction, the Committee may grant (a) incentive awards that are
valued in whole or in part by reference to, or are made payable in or otherwise
based on Common Stock, and/or (b) incentive awards that are valued in whole or
in part by reference to or otherwise based on Company and/or subsidiary
performance, including under (a) or (b), without limitation, Awards of bonus
stock, performance shares, performance units or stock appreciation rights (the
Awards described in this Section 7.1 being collectively referred to herein as
“Other Incentive Awards”). Other Incentive Awards may be granted either alone or
in tandem with Stock Options, as the Committee shall determine.
Subject to the provisions of this Plan, the Committee shall have authority to
determine the persons to whom and the time or times at which such Other
Incentive Awards shall be made, the number of shares of Common Stock (if any) to
be awarded pursuant to such Other Incentive Awards, and all other conditions of
the Other Incentive Awards. The Committee may also provide for the grant of
Common Stock or cash, or a combination of both, under such Other Incentive
Awards upon the completion of a specified performance period or otherwise. The
Committee shall have full authority to amend the terms of any outstanding Other
Awards prospectively or retroactively so as to comply with, or obtain approval,
qualification or exemption under, any applicable tax or other laws of any
foreign jurisdiction.
The provisions of Other Incentive Awards need not be the same with respect to
each Participant and such Awards to individual Participants need not be the same
in subsequent years.
7.2 Terms and Conditions. Other Incentive Awards made pursuant to this Article 7
shall be subject to the following terms and conditions and such additional terms
and conditions as may be contained in the Guidelines or the agreement referred
to in Section 7.2(e):
(a) Non-Transferability. Subject to the provisions of this Plan and the Award
agreement referred to in subsection (e) below, neither the Awards nor shares of
Common Stock subject to Awards made under this Article 7 may be sold, assigned,
transferred, pledged or otherwise encumbered except that the shares of Common
Stock may be free of such restriction after the date on which the shares are
issued, or, if later, the date on which any applicable restriction, performance
or deferral period lapses.
(b) Dividends. If so determined by the Committee at the time of Award, subject
to the provisions of this Plan and the Award agreement, the recipient of an
Award under this Article 7 shall be entitled to receive, currently or on a
deferred basis, dividends or dividend equivalents with respect to the number of
shares of any Common Stock covered by the Award, as determined at the time of
the Award by the Committee, in its sole discretion.
(c) Vesting. Any Award granted under this Article 7 and any Common Stock covered
by any such Award shall vest or be forfeited to the extent so provided in the
Award agreement, as determined by the Committee, in its sole discretion.
(d) Waiver of Limitation. In the event of the Participant’s Retirement,
Disability or death, or in cases of special circumstances, the Committee may, in
its sole discretion, waive in whole or in part any or all of the limitations
imposed hereunder (if any) with respect to any or all of an Award under this
Article 7.
(e) Agreement. Each Award granted under this Article 7 shall be evidenced by,
and subject to the terms of, an agreement or other instrument executed by the
Company and the Participant.
(f) Price. Common Stock awarded on a bonus basis under this Article 7 may be
awarded for no cash consideration. Common Stock purchased pursuant to a purchase
right awarded under this Article 7 shall be priced as determined by the
Committee.

6



--------------------------------------------------------------------------------



 



ARTICLE VIII
TERMINATION OR AMENDMENT OF THE PLAN
8.1 Termination or Amendment. The Board or the Committee may at any time amend,
discontinue or terminate this Plan or any part hereof including, without
limitation, any amendment deemed necessary by the Board or the Committee, as the
case may be, in its sole discretion to ensure that the Company complies with any
applicable law or regulatory requirement; provided, however, that, unless
otherwise required by, or deemed necessary under, applicable law or regulation,
the rights of a Participant with respect to Options or Other Incentive Awards
granted prior to such amendment, discontinuance or termination, may not be
impaired without the consent of such Participant.
The Committee may amend the terms of any Stock Option or Other Incentive Award
theretofore granted, prospectively or retroactively, but, subject to Article 4,
Section 7.1 and the proviso in the preceding paragraph above, no such amendment
or other action by the Committee shall impair the rights of any Participant
without the Participant’s consent.
ARTICLE IX
UNFUNDED PLAN
9.1 Unfunded Status of Plan. This Plan is intended to constitute an “unfunded”
plan for incentive and deferred compensation. With respect to any payments not
yet made to a Participant by the Company, nothing contained herein shall give
any such Participant any rights that are greater than those of a general
creditor of the Company.
ARTICLE X
GENERAL PROVISIONS
10.1 Legend. The Committee may require each person purchasing or otherwise
receiving shares pursuant to a Stock Option or Other Incentive Award under the
Plan to represent to and agree with the Company in writing that the Participant
is acquiring the shares without a view to distribution thereof. The Committee
may require any other investment intent representations it deems necessary in
order to comply with applicable laws and regulations. In addition to any legend
required by this Plan, the certificates for such shares and certificates
representing any Award may include any legend which the Committee deems
appropriate to reflect any restrictions on transfer.
All certificates for shares of Common Stock delivered under the Plan shall be
subject to such stock transfer orders and other restrictions as the Committee
may deem advisable under the rules, regulations and other requirements of the
Securities and Exchange Commission, any stock exchange upon which the Stock is
then listed, any applicable Federal or state securities law, any applicable
corporate law, and any applicable foreign law, and the Committee may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.
10.2 Other Plans. Nothing contained in this Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.
10.3 No Right to Employment; Agreement to Serve. Neither this Plan nor the grant
of any Option or Other Incentive Award hereunder shall give any Participant or
other employee any right with respect to continuance of employment by, or length
of employment with, the Company or any subsidiary, nor shall there be a
limitation in any way on the right of the Company or any subsidiary by which an
employee is employed to terminate his employment at any time. Unless otherwise
determined by the Committee on the date of grant, each Participant who is
granted an Award shall, by executing such Participant’s Award Agreement, agree
that, as a condition of his Award, such Participant shall remain in the employ
of the Company or any of its Designated Subsidiaries for at least one year after
the date of grant of the Award.

7



--------------------------------------------------------------------------------



 



10.4 Withholding of Taxes. The Company shall have the right to deduct from any
payment to be made pursuant to this Plan, or to otherwise require, prior to the
issuance or delivery of any shares of Common Stock or the payment of any cash
hereunder, payment by the Participant of, any Federal, state, local, or foreign
taxes required by law to be withheld.
Subject to any terms and conditions which the Committee may impose, the
Committee may permit any such withholding obligation to be satisfied by reducing
the number of shares of Common Stock otherwise deliverable.
10.5 No Assignment of Benefits. Except as otherwise specifically provided in
this Plan, no Option, Award or other benefit payable under this Plan shall be
subject in any manner to anticipation, alienation, attachment, sale, transfer,
assignment, pledge, encumbrance or charge, and any attempt to anticipate,
alienate, attach, sell, transfer, assign, pledge, encumber or charge any such
benefit shall be void, and any such benefit shall not in any manner be liable
for or subject to the debts, contracts, liabilities, engagements or torts of any
person who shall be entitled to such benefit, nor shall it be subject to
attachment or legal process for or against such person; provided, however, that
a Participant may, in a manner specified by the Committee and to the extent
provided in an Award agreement, designate in writing a beneficiary to exercise
his Awards after the Participant’s death.
10.6 Listing and Other Conditions.
(a) As long as the Common Stock is listed on the New York Stock Exchange or a
national securities exchange or system sponsored by a national securities
association, the issue of any shares of Common Stock pursuant to an Option or
Other Incentive Award shall be conditioned upon such shares being listed on such
exchange or system and any applicable listing requirements having been met. The
Company shall have no obligation to issue such shares unless and until such
shares are so listed, and the right to exercise any Option or Other Incentive
Award with respect to such shares shall be suspended until such listing has been
effected.
(b) If at any time counsel to the Company shall be of the opinion that any sale
or delivery of shares of Common Stock pursuant to an Option or Other Incentive
Award is or may in the circumstances be unlawful, not in compliance with any
applicable regulation, rule or order or result in the imposition of excise taxes
or penalties under the statutes, rules or regulations of any applicable
jurisdiction, the Company shall have no obligation to make such sale or
delivery, or to make any application or to effect or to maintain any
qualification or registration under the Securities Act of 1933, as amended, or
other applicable law with respect to shares of Common Stock or Awards, and the
right to exercise any Option or Other Incentive Award shall be suspended until,
in the opinion of said counsel, such sale or delivery shall be lawful, in
compliance with such applicable regulations, rules or orders and free of such
excise taxes or penalties.
(c) Upon termination of any period of suspension under this Section 10.6, any
Award affected by such suspension which shall not then have expired or
terminated shall be reinstated as to all shares available before such suspension
and as to shares which would otherwise have become available during the period
of such suspension, but no such suspension shall extend the term of any Option.
10.7 Governing Law. This Plan and actions taken in connection herewith shall be
governed and construed in accordance with the laws of the State of Delaware
(regardless of the law that might otherwise govern under applicable Delaware
principles of conflict of laws).
10.8 Construction. Wherever any words are used in this Plan in the masculine
gender they shall be construed as though they were also used in the feminine
gender in all cases where they would so apply, and wherever any words are used
herein in the singular form they shall be construed as though they were also
used in the plural form in all cases where they would so apply.
10.9 Liability of Committee. No member of the Board of Directors or of the
Committee nor any employee of the Company shall be liable for any act or action
hereunder, whether of omission or commission, by any other member or employee or
by any agent to whom duties in connection with the administration of the

8



--------------------------------------------------------------------------------



 



Plan have been delegated or, except in circumstances involving his bad faith,
gross negligence or fraud, for anything done or omitted to be done by himself.
10.10 Other Benefits. No Award payment under this Plan shall be deemed
compensation for purposes of computing benefits under any retirement plan of the
Company or its subsidiaries nor affect any benefits under any other benefit plan
(including but not limited to life insurance programs) now or subsequently in
effect under which the availability or amount of benefits is related to the
level of compensation.
10.11 Costs. The Company shall bear all expenses incurred in administering this
Plan, including expenses of issuing Common Stock pursuant to any Awards
hereunder; provided, however, that, unless the Committee determines otherwise,
any commissions, charges, taxes or other amounts of any kind or nature incurred
by a Participant in receiving or exercising his Award, selling shares under an
Award, obtaining share certificates or otherwise, shall be the sole
responsibility of such Participant.
10.12 Limitations. No eligible employee shall be granted Awards under this Plan
permitting the purchase in the aggregate of more than 2% of the shares covered
by this Plan.
10.13 Notification Under Section 83(b). The Committee may, on the date of grant
of an Award or any later date, prohibit a Participant from making the election
described below in this Section 10.13. If the Committee has not prohibited such
Participant from making such election, and the Participant shall, in connection
with the exercise of any Option, or the grant of any Other Incentive Award, make
the election permitted under Section 83(b) of the Code, or any successor
provision (i.e., an election to include in such Participant’s gross income in
the year of transfer the amounts specified in Section 83(b) of the Code), such
Participant shall notify the Company of such election within 10 days of filing
notice of the election with the Internal Revenue Service, in addition to any
filing and notification required pursuant to regulations issued under the
authority of Section 83(b) or any successor provision.
10.14 Misconduct. In the event a Participant has (a) used for personal gain or
disclosed to unauthorized persons any confidential or proprietary information or
trade secrets of the Company or its subsidiaries, (b) breached any agreement
with, or violated any other fiduciary obligation owed to, the Company or its
subsidiaries, or (c) engaged in unlawful trading in the securities of the
Company or of its subsidiaries or of another company based on information gained
as a result of that Participant’s employment with the Company or its
subsidiaries, all outstanding Awards granted to such Participant shall
automatically be terminated and forfeited unless the Committee shall, in its
discretion, determine otherwise.
10.15 No Acquired Rights. The grant of an Award to an eligible employee shall
not be deemed to create any right of such employee or any other employee to
receive additional Awards in the future.
10.16 Captions. The captions to the several sections of this Plan are not a part
of this Plan, but are merely guides or labels to assist in locating the several
sections hereof.
ARTICLE XI
EFFECTIVE DATE OF PLAN
This Plan shall be effective as of the date it is approved by the holders of a
majority of the issued and outstanding shares of the Company entitled to vote
and present in person or represented by proxy at a meeting of stockholders duly
called in accordance with applicable law, where a quorum is present.
ARTICLE XII
TERM OF PLAN
No Stock Option or Other Incentive Award shall be granted pursuant to this Plan
on or after April 22, 2004 (the tenth anniversary of the approval of this Plan
by the Stockholders of the Company), but Awards granted prior to such date may
extend beyond that date.

9